Citation Nr: 0212268	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  00-10 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder.  

2.  Entitlement to a 10 percent evaluation for multiple, 
noncompensable, service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The veteran had active military service from August 1973 to 
July 1976 and from August 1981 to March 1998.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO), and the issues listed above were 
remanded by a May 2001 Board decision for procedural 
purposes.  Because the May 2001 Board decision denied the 
veteran's claims of entitlement to a compensable rating for 
residuals of a posttraumatic amputation of distal 
interphalangeal joint of the right ring finger with a 
degloving injury and entitlement to service connection for a 
psychiatric disorder, including agoraphobia, those issues 
became final and are no longer for consideration by the 
Board.  

The issue of entitlement to a 10 percent evaluation under the 
provisions of 38 C.F.R. § 3.324 for multiple, noncompensable, 
service-connected disabilities is the subject of a remand 
that follows this decision as to the other issue on appeal.  


FINDING OF FACT

A chronic low back disorder is shown to have had its origin 
during the veteran's active military service.  


CONCLUSION OF LAW

A degenerative lumbar spine disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In the present case, the veteran has been 
notified in the December 1998 rating decision, the April 2000 
statement of the case (SOC) and the February 2002 
supplemental statement of the case (SSOC) of the evidence 
necessary to substantiate his claim for service connection 
for a chronic low back disorder, and of the applicable laws 
and regulations.  In June 2001, the RO sent the veteran a 
letter informing him as to what evidence was necessary in 
order for VA to grant his claim.  Additionally, along with a 
copy of the December 1998 rating decision, the veteran was 
sent a VA Form (VAF) explaining his rights in the VA claims 
process.  The Board concludes that the discussions in the 
rating decision, the SOC, the SSOC, along with the June 2001 
VA letter, adequately informed the veteran of the evidence 
needed to substantiate his claim and complied with VA's 
notification requirements that are set out in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  In this 
regard, the June 2001 letter that requested additional 
evidence notified the veteran of the type of evidence he 
needed to submit in order to substantiate his claim.  It 
informed him that it would assist in obtaining identified 
records, but that it was his duty to give enough information 
to obtain the additional records and to make sure the records 
were received by VA.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The record shows that the RO has secured the veteran's 
service medical records and VA and private medical treatment 
records since service.  The veteran has not identified any 
additional records that may still be outstanding, and he 
specifically indicated on his May 2000 substantive appeal 
(VAF 9), that he did not want to have a hearing before the 
Board.  

The veteran asserts that his current low back disorder had 
its origin in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b).  

Review of the service medical records shows that an X-ray of 
the lumbar spine in April 1993 revealed very minimal 
spondyloarthritis at L5-S1.  On the veteran's February 1998 
retirement examination report, the summary of defects and 
diagnoses included chronic low back pain and 
spondyloarthritis at L5-S1.  

A June 2000 medical record from J. E. Bisbal, M.D., noted 
that the veteran had very severe lumbar sprain.  An MRI 
performed in June 2000 showed degenerative discogenic disease 
at three levels: at L3-4 level (with slight annular disk 
bulging); at L4-5 (with mild posterocentral disk protrusion); 
and at L5-S1 (with small posterocentral disk protrusion).  

Because the evidence shows the manifestation of a 
degenerative lumbar spine disorder both during and after 
service, the Board concludes that the evidence establishes 
that the veteran has a chronic low back disorder which began 
in service.  Therefore, service connection is warranted for a 
degenerative lumbar spine disorder.  


ORDER

Service connection for a degenerative lumbar spine disorder 
is granted.  


REMAND

Because the above decision grants service connection for a 
degenerative disorder of the lumbar spine, variously 
diagnosed, the Board must remand the claim for a 10 percent 
rating under 38 C.F.R. § 3.324 to permit the RO the 
opportunity to examine the aforementioned back disorder and 
assess the degree of disability associated therewith.  The 
Board notes that the award of a compensable rating for the 
veteran's service-connected back disorder could make the 
claim for a 10 percent rating under 38 C.F.R. § 3.324 moot, 
notwithstanding his noncompensable, service-connected 
disabilities, which are residuals of trauma (bony prominence) 
to the third right metacarpal, bilateral hearing loss, and 
residuals of posttraumatic amputation of distal 
interphalangeal joint of the right ring finger with a 
degloving injury.  

Accordingly, the claim for a 10 percent rating for multiple, 
noncompensable, service-connected disabilities is remanded 
for the following action:  

The RO should evaluate and rate the veteran's 
service-connected degenerative disorder of the 
lumbar spine, variously diagnosed.  Thereafter, if 
a noncompensable rating has been assigned for the 
back disorder, the RO should review the claim for a 
10 percent rating under 38 C.F.R. § 3.324.  If that 
claim remains denied, the veteran and his 
representative should be furnished a Supplemental 
Statement of the Case and afforded the appropriate 
period of time to respond.  After ensuring that all 
notification and development action required by the 
VCAA is completed, the RO should then return the 
claims file to the Board to permit further 
appellate consideration of the claim.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this REMAND is to ensure that the veteran 
receives his due process rights.  No opinion, either legal or 
factual, is intimated by this REMAND, and the veteran is not 
required to undertake any additional action until he receives 
further notification from VA.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

